United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2672
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri
Thomas James David Steele,               *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 5, 2001

                                Filed: July 10, 2001
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas James David Steele appeals from the final judgment entered in the
District Court1 for the Western District of Missouri after he pleaded guilty to stealing
firearms, in violation of 18 U.S.C. § 924(m). The district court sentenced Steele to 120
months imprisonment and three years supervised release. Counsel has moved to
withdraw on appeal pursuant to Anders v. California, 386 U.S. 738 (1967), and has
filed a brief arguing the district court erred in counting two prior burglaries of

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
“inhabitable structures” as crimes of violence. For the reasons discussed below, we
affirm the judgment of the district court.

       We find Steele’s base offense level was properly enhanced under U.S.S.G.
§ 2K2.1(a)(1) (base offense level is 26 if, inter alia, defendant had at least two prior
felony convictions of crime of violence or controlled substance offense), as we have
repeatedly held that burglaries of commercial buildings qualify as crimes of violence,
see United States v. Stevens, 149 F.3d 747, 749 (8th Cir.) (adopting per se rule), cert.
denied, 525 U.S. 1009 (1998); United States v. Hascall, 76 F.3d 902, 906 (8th Cir.),
cert. denied, 519 U.S. 948 (1996).

      After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no
nonfrivolous issues.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-